Case 1:17-cr-00742-SOM Document 118 Filed 05/16/19 Page 1 of 7   PageID #: 1161



 GARY G. SINGH, #6543
 Attorney at Law
 700 Bishop Street, Suite 2000
 Honolulu, Hawaii 96813
 Telephone No. 808-529-0626
 Fax No. 808-529-0627
 Email: gary@garysinghlaw.com

 CLARENCE S. K. KEKINA, #6170
 Attorney at Law
 1357 Beretania Street
 Honolulu, Hawaii 96814
 Telephone No. 808-892-9093
 clay@claykekinalaw.com

 Attorneys for Defendant
 MELVYN GEAR
                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,             )   CR. NO. 17-00742 SOM
                                        )
                         Plaintiff,     )   DEFENDANT MELVYN GEAR’S
                                        )   OPPOSITION TO GOVERNMENT’S
       vs.                              )   MOTION TO ADD BAIL
                                        )   CONDITIONS; CERTIFICATE OF
  MELVYN GEAR,                          )   SERVICE
                                        )
                         Defendant.     )
                                        )
                                        )
                                        )   Hearing: May 17, 2019
                                        )   Time: 1:30 p.m.
                                        )   Judge: Hon. Rom A. Trader
                                        )
                                        )
                                        )

      DEFENDANT MELVYN GEAR’S MEMORANDUM IN OPPOSITION TO
           GOVERNMENT’S MOTION TO ADD BAIL CONDITIONS

       Defendant MELVYN GEAR, by and through his attorney, hereby submits
Case 1:17-cr-00742-SOM Document 118 Filed 05/16/19 Page 2 of 7        PageID #: 1162



 his Opposition to the Government’s Motion to Add Bail Conditions Pending

 Sentencing.

 I.    Introduction

       The Government indicted Melvyn Gear for violation of 18 U.S.C.

 §522(g)(5)(b) which prohibits an alien who has entered the United States with a

 non-immigrant Visa from knowingly possessing a firearm. The case went to

 trial on May 7, 2019 and on May 10, 2019 the jury returned a verdict finding

 Mr. Gear guilty of the one count indictment. The Court denied the

 Government’s oral motion to remand.

       The Court acknowledged that additional conditions on bail were placed

 on Melvyn Gear earlier in the case because Mr. Gear wanted to travel out of the

 country to be present for the deposition of his ex-wife, Trudy Gear who was a

 material witness in the Government’s case.

       Mr. Gear complied with the conditions placed on him and returned to

 Hawaii to be present at trial in this matter and although Mr. Gear had the

 opportunity to flee while being out of the country he did not do so. In other

 words, Melvyn Gear has conducted himself responsibly throughout the trial

 process.

 II.   The conditions regarding Defendant’s release should stay the same

       Pursuant to 18 U.S.C. §3143(a) if the Court finds that there is clear and

 convincing evidence that the Defendant (1) is not likely to flee and (2) does not


                                        -2-
Case 1:17-cr-00742-SOM Document 118 Filed 05/16/19 Page 3 of 7        PageID #: 1163



 pose a danger to the safety of any other person or the community if released

 under section 3142(b) or (c) then the Court shall order the release of the person

 in accordance with section 3142(b) or (c). Here, it is undisputed that there is

 no evidence that Mr. Gear is a danger to an individual person or the

 community. However, the Government believes that Mr. Gear might flee the

 country pending sentencing and seeks additional bail conditions to Melvyn

 Gear’s release including ankle monitoring and that he be forbidden from being

 within two miles of an airport without prior approval of U.S. Pretrial Services.

 The Government’s concerns is based on Mr. Gear’s dual citizenship with

 England and Australia. The Government is in possession of Mr. Gear’s

 Australian passport but is further concerned that it might be possible that

 another passport might be issued to Mr. Gear despite no evidence of the

 likelihood of obtaining a new passport being shown.

       A.    Electronic monitoring is an excessive bail condition

       Mr. Gear previously obtained an appearance bond in this case in order

 for him to be allowed to travel out of the country to be present for the

 deposition of his ex-wife. Although Mr. Gear believes such a condition is not

 necessary for him to remain on bail pending sentencing he is agreeable to

 obtaining such an appearance bond again.

       The evidence presented at trial showed that other than the instant

 matter Melvyn Gear has not had any prior problems with the law and has been


                                        -3-
Case 1:17-cr-00742-SOM Document 118 Filed 05/16/19 Page 4 of 7         PageID #: 1164



 a law abiding person. Moreover, Mr. Gear is a successful business person and

 one of the owners and operators of Kona Solar. As he prepares for his

 sentencing Mr. Gear intends to handle many of his civilian affairs in a

 responsible manner. He is accountable for the livelihood of other people

 including the employees of his company and having the ability to move freely to

 accomplish these goals will serve the community’s best interest.

       The Eighth Amendment's Excessive Bail Clause provides that "[e]xcessive

 bail shall not be required." U.S. Const. amend. VIII. "The Excessive Bail Clause

 prevents the imposition of bail conditions that are excessive in light of the valid

 interests the state seeks to protect by offering bail." Galen v. Cty of Los

 Angeles, 477 F.3d 652, 660 (9th Cir. 2007) (internal citation omitted). In order

 to prevail on an excessive bail claim, a plaintiff must show that the bail

 conditions are excessive for the purpose of achieving "the valid state interests

 for which bail is intended to serve for a particular individual." Id. However,

 "[t]he mere fact that [a plaintiff] may not have been able to pay the bail does not

 make it excessive." White v. Wilson, 399 F.2d 596, 598 (9th Cir. 1968). Where

 the government's interest in preventing danger or flight can be addressed by

 release on bail, "bail must be set by a court at a sum designed to ensure that

 goal, and no more." United States v. Salerno, 481 U.S. 739, 754, 107 S. Ct.

 2095, 95 L. Ed. 2d 697 (1987); Stack v. Boyle, 342 U.S. 1, 5, 72 S. Ct. 1, 96 L.

 Ed. 3 (1951) (stating that "bail set at a figure higher than an amount


                                         -4-
Case 1:17-cr-00742-SOM Document 118 Filed 05/16/19 Page 5 of 7          PageID #: 1165



 reasonably calculated [to ensure the defendant's presence at trial] is 'excessive'

 under the Eighth Amendment").

         The imposition of electronic monitoring on Mr. Gear is an excessive

 restraint on his liberty while he is awaiting sentencing and otherwise

 complying with the conditions of bail. As such it is in violation of the Eighth

 Amendment’s Excessive Bail Clause. See, Browning-Ferris Indus .of VT, Inc. v.

 Kelco Disposal, Inc., 492 U.S. 257, 263 n.3, 109 S. Ct. 2909, 106 L. Ed. 2d 219

 (1989) (explaining that "potential for governmental abuse which the Bail Clause

 guards against" is implicated "when there is a direct government restraint on

 personal liberty, be it in a criminal case or in a civil deportation proceeding").

 III.    CONCLUSION:

         For the foregoing reasons, Defendant MELVYN GEAR respectfully

 requests that the Court deny the Government’s Motion to Add Conditions of

 Bail.

         DATED:      Honolulu, Hawaii, May 16, 2019.



                                        /s/ CLARENCE S. K. KEKINA
                                        GARY G. SINGH
                                        CLARENCE S. K. KEKINA
                                        Attorneys for Defendant
                                        MELVYN GEAR




                                         -5-
Case 1:17-cr-00742-SOM Document 118 Filed 05/16/19 Page 6 of 7        PageID #: 1166



                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served on the

 following parties at their last know address by U.S. first-class mail, postage

 prepaid, and/or by email or hand delivery on or about the date of filing:

       Served Electronically through CM/ECF:

       MARSHALL H. SILVERBERG
       Assistant U.S. Attorney
       marshall.silverberg@usdoj.gov

       DATED:       Honolulu, Hawaii, May 16, 2019.

                                       /s/ CLARENCE S. K. KEKINA
                                       GARY G. SINGH
                                       CLARENCE S. K. KEKINA
                                       Attorneys for Defendant
                                       MELVYN GEAR




                                        -6-
Case 1:17-cr-00742-SOM Document 118 Filed 05/16/19 Page 7 of 7   PageID #: 1167




                                     -7-
